Case 1:17-cv-03273-TWP-DML Document 271 Filed 03/16/20 Page 1 of 3 PageID #: 2730




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  AMERICAN SENIOR COMMUNITIES, L.L.C.,                 )
                                                       )
                 Plaintiff,                            )
                                                       )
         v.                                            )    Case No. 1:17-cv-03273-TWP-DML
                                                       )
  JAMES BURKHART, et al.,                              )
                                                       )
                 Defendants.                           )

                       SATISFACTION OF ORDER ON MOTIONS
                 TO QUASH SUBPOENAS AND FOR PROTECTIVE ORDER

         Pursuant to the Order on Motions to Quash Subpoenas and for Protective Order (ECF No.

  247), Plaintiff American Senior Communities LLC and Nonparties First Federal Savings Bank and

  Thomas Mills stipulate that: (1) they have negotiated in good faith the reasonable attorneys’ fees

  incurred in briefing the motions to quash and for protective order in the amount of $1,500.00; (2)

  First Federal Savings Bank and Thomas Mills have received full satisfaction and payment; and (3)

  the Clerk of the United States District Court for the South District of Indiana may terminate Robert

  Nicholson and his appearance and enter this satisfaction on the docket without further notice.
Case 1:17-cv-03273-TWP-DML Document 271 Filed 03/16/20 Page 2 of 3 PageID #: 2731




  Dated: March 16, 2020                    Respectfully submitted,

  /s/ Brian O. Watson                      /s/ Robert Nicholson (with permission)
  Ronald S. Safer (pro hac vice)           Robert Nicholson
  Matthew C. Crowl (pro hac vice)          CARSON LLP
  Valarie Hays                             301 W. Jefferson Blvd., STE 200
  Kelly M. Warner (pro hac vice)           Fort Wayne, IN 46802
  Brian O. Watson                          (260) 423-9411
  Eli J. Litoff (pro hac vice)             nicholson@carsonllp.com
  RILEY SAFER HOLMES & CANCILA LLP         Attorney for Nonparties First Federal
  Three First National Plaza               Savings Bank and Thomas Mills
  70 W. Madison, Suite 2900
  Chicago, Illinois 60602
  rsafer@rshc-law.com
  mcrowl@rshc-law.com
  vhays@rshc-law.com
  kwarner@rshc-law.com
  bwatson@rshc-law.com
  elitoff@rshc-law.com
  Attorneys for Plaintiff
  American Senior Communities LLC




                                          2
Case 1:17-cv-03273-TWP-DML Document 271 Filed 03/16/20 Page 3 of 3 PageID #: 2732




                                    CERTIFICATE OF SERVICE

           I hereby certify that on March 16, 2020, I caused these papers to be filed using the Court’s

  electronic filing system, which will send notice of this filing to all counsel of record. Additionally,

  I will cause notice of this filing to be sent via U.S. Mail, postage prepaid, to Daniel Benson and

  James Burkhart.

           Daniel Benson
           Inmate No. 15431-028
           FPC Montgomery
           Maxwell Air Force Base
           Montgomery, AL 36112

           James Burkhart
           Inmate No. 15426-028
           FPC Montgomery
           Maxwell Air Force Base
           Montgomery, AL 36112

                                                         /s/ Brian O. Watson




  4826-0351-1735, v. 2




                                                        3
